ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on October 22, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claim 1-18, 21, and 22 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., handover for a UE with vehicle-to-everything service, supporting dual connectivity, wherein a UE may be connected to one MeNB and one SeNB (Park et al., US 10397836 B2: Abstract, figs. 6 and 7, column 7 lines 18-34). 
Also known is an inter-MeNB handover without SeNB change (Susitaival et al., US 11212717 B2: column 4 lines 24-26).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1, 10, and 21, particularly, establishing a connection between a vehicle terminal and a first macro evolved Node B (MeNB) and a connection between the vehicle terminal and a secondary evolved Node B (SeNB), wherein the connection between the vehicle terminal and the SeNB is maintained, wherein the SeNB is a secondary vehicle terminal meeting a preset condition or an SeNB installed at a fixed location. Therefore the aforesaid claims are believed to be allowable.
Claims 2-9, 11-18, and 22 are also believed to be allowable by virtue of their dependence from claims 1, 10, and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., Radio Resource Configuration for a UE Which Supports Dual Connectivity Between the eNBs.
US 11191117 B2		US 11129067 B2		US 10993153 B2
US 10616940 B2		US 10555229 B2		US 10536834 B2
US 10085201 B2		US 20170034866 A1	US 20160028585 A1
US 20150189574 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 20, 2022